United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                            No. 03-10052
                          Summary Calendar



                        LAWRENCE A. STALER,

                                              Plaintiff-Appellant,

                               versus

                    JASON D. NOVAK; RUSSELL B.
                    BOCKMAN; ALBERT A. STEVENS,

                                              Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 2:02-CV-239
                        --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lawrence Staler, Texas prisoner number 551815, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit for failure

to state a claim upon which relief could be granted.   We review the

district court’s dismissal of Staler’s suit under the de novo

standard.   Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).

“To plead a constitutional claim for relief under § 1983, [a

plaintiff must] allege a violation of a right secured . . . by the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Constitution or laws of the United States and a violation of that

right by one or more state actors.”   Johnson v. Dallas Indep. Sch.

Dist., 38 F.3d 198, 200 (5th Cir. 1994).      The actions of which

Staler complains amount to no more than verbal insults and threats

and thus do not establish a violation of his constitutional rights.

Calhoun v. Hargrove, 312 F.3d 730, 733 (5th Cir. 2002).

     Because Staler has not shown a violation of his constitutional

rights, which is an essential element of a 42 U.S.C. § 1983 suit,

he has not shown that the district court erred in dismissing his

complaint for failure to state a claim.    Johnson, 38 F.3d at 200.

Accordingly, his appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).       This

dismissal of a frivolous appeal constitutes one strike against

Staler for purposes of 28 U.S.C. § 1915(g), as does the district

court’s dismissal of his complaint.    See Adepegba v. Hammons, 103

F.3d 383, 388 (5th Cir. 1996).   If one other district court action

or appeal filed by Staler is dismissed as frivolous, he will be

barred from bringing a civil action or appeal as a prisoner

proceeding in forma pauperis unless he is under imminent danger of

serious physical injury.   See   28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.    5TH CIR. R. 42.2.   SANCTIONS

WARNING ISSUED.




                                  2